DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdollahian et al (Fig. 4).
Regarding claim 1, Abdollahian et al (Fig. 4) discloses an amplifier circuit comprising an input divider (20 which is not marked) having a first path (upper path of 20) and a second path (lower path of 20) for branching of an input signal (input) and wherein a passing phase at the first path and a passing phase at the second path are different from each other, first amplifying element (24) which amplifies a signal input (input) to the first path (upper path of 20), a second amplifying element (23) which amplifies a signal input to the second path (lower path of 20), an output synthesizing section (45) which performs synthesis of an output of the first amplifying element (24) and an output (output of 23) of the second amplifying element (23) with a third path (23, 31, 33) for transmitting the output (output of 24) of the first amplifying element (24) and a fourth path (24, 29, 32) for transmitting the output (output of 23) of the second amplifying element (23) and wherein a passing phase at the third path (23, 31, 33) and a passing phase at the fourth path (24, 29, 32) are different from each other, and an electromagnetic coupling section (21 and 22 or 29 and 31) that establishes electromagnetic coupling of two signals 
Regarding claim 2, wherein the electromagnetic coupling section (21, 22) is a coupling circuit provided between the input divider section (20 which is not marked) and the first amplifying element (24) and the second amplifying element (23).
Regarding claim 3, wherein the electromagnetic coupling section (29 and 31) is a coupling circuit provided between the first amplifying element (24) and the second amplifying element (23) and the output synthesizing section (45).
Regarding claim 4, wherein the input divider section (20 which is not marked) has a 90 degree hybrid circuit and the output synthesizing section (45) has a 90 degree hybrid circuit.
Regarding claim 5, wherein the input divider section (20 which is not marked) has a phase line in the second path (lower path of 20), the output synthesizing section (45) has a phase line in the third path (23, 31, 33), and the electromagnetic coupling section (21, 22) is a coupling circuit provided between the input divider section (20 which is not marked) and the first amplifying element (24) and the second amplifying element (23).
Regarding claim 6, wherein the input divider section (20 which is not marked) has a phase line in the second path (lower path of 20), the output synthesizing section (45) has a phase line in the third path (23, 31, 33), and the electromagnetic coupling section (29, 31) is a coupling circuit provided between the first amplifying element (24) and the second amplifying element (23) and the output synthesizing section (45).
Regarding claim 7, wherein the phase line includes a 90 degree phase shifter (90 degree phase shifter in 20 which is not marked).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abdollahian et al (Fig. 4) in view of Sun et al (Fig. 1).
Regarding claim 8, Abdollahian et al (Fig. 4) discloses all the limitations in claim 8 except for that the first input matching circuit provided between the first path and the first amplifying element and a second input matching circuit provided between the second path and the second amplifying element and a first output matching circuit provided between the first amplifying element and the third path and a second output matching circuit provided between the second amplifying element and the fourth path, and wherein the electromagnetic coupling section is provided in the first input matching circuit and the second input matching circuit. Sun et al (Fig. 1) discloses an amplifier circuit comprising electromagnetic a first input matching circuit (A1) provided between the first path (the connection between the elements A1 and C1) and the first amplifying element (C1) and a second input matching circuit (A2) provided between the second path (the connection between the elements A2 and P1) and the second amplifying element (P1) and a first output matching circuit (B1) provided between the first amplifying element (C1) and the third path (the connection between the elements B1 and Combiner 1) and a second output matching circuit (B2) provided between the second amplifying element (P1) and the fourth path (the connection between the elements B2 and Combiner 1), and wherein the electromagnetic coupling section (upper 3, upper 4) is provided in the first input matching circuit (A1) and the second input matching circuit (A2). It would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the pair of impedance elements (input matching circuit and output matching circuits) at between the first and second paths and the amplifying elements of the amplifier circuit of Abdollahian et al (Fig. 2) and at between the amplifying elements and the third and fourth paths respectively, such as taught by Sun et al (Fig. 1) in order to provide the advantageous benefit of reducing the reflection signals of the amplifier circuit. 
Regarding claim 10, Abdollahian et al (Fig. 4) discloses all the limitations in claim 8 except for that the first input matching circuit provided between the first path and the first amplifying element and a second input matching circuit provided between the second path and the second amplifying element and a first output matching circuit provided between the first amplifying element and the third path and a second output matching circuit provided between the second amplifying element and the fourth path, and wherein the electromagnetic coupling section is provided in the first input matching circuit and the second input matching circuit. Sun et al (Fig. 1) discloses an amplifier circuit comprising electromagnetic a first input matching circuit (A1) provided between the first path (the connection between the elements A1 and C1) and the first amplifying element (C1) and a second input matching circuit (A2) provided between the second path (the connection between the elements A2 and P1) and the second amplifying element (P1) and a first output matching circuit (B1) provided between the first amplifying element (C1) and the third path (the connection between the elements B1 and Combiner 1) and a second output matching circuit (B2) provided between the second amplifying element (P1) and the fourth path (the connection between the elements B2 and Combiner 1), and wherein the electromagnetic coupling section (upper 1, upper 2) is provided in the first output matching circuit (B1) and the second output matching circuit (B2). It would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the pair of impedance elements (input matching circuit and output matching circuits) at between the first and second paths and the amplifying elements of the amplifier circuit of Abdollahian et al (Fig. 2) and at between the amplifying elements and the third and fourth paths respectively, such as taught by Sun et al (Fig. 1) in order to provide the advantageous benefit of reducing the reflection signals of the amplifier circuit. 
Regarding claim 12, wherein the input divider (20 which is not marked) has a phase line in the second path (lower path of 20) and the output synthesizing section (45) has a phase line in the third path (23, 31, 33).

Allowable Subject Matter
Claims 9, 11 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842   
#2618